UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-01639 Engex, Inc. (Exact name of registrant as specified in charter) 44 Wall Street, 2nd Floor, New York, NY 10005 (Address of principal executive offices) (Zip code) CT Corporation, 111 Eight Avenue, New York, New York 10011 (Name and address of agent for service) Registrant's telephone number, including area code: 212-495-4519 Date of fiscal year end: September 30 Date of reporting period: September 30, 2011 Item 1. Directors J. Morton Davis Jerome Fisch Dov Perlysky Howard Spindel Leonard Toboroff ENGEX, Inc. Officers J. Morton Davis, Chairman of the Board and President David Nachamie, Secretary Michael Siciliano, Treasurer Custodian Bank of America 100 Federal Street, 17th Floor Boston, Massachusetts 02110 FINANCIAL STATEMENTS and ANNUAL REPORT TransferAgent American Stock Transfer & Trust Co. 59 Maiden Lane New York, New York 10038 Toll Free: (800) 937-5449 Website: www.amstock.com E-mail: info@amstock.com September 30, 2011 IndependentAccountants EisnerAmper LLP 750 Third Avenue New York, New York 10017 ENGEX, INC. is listed on the American Stock Exchange NYSE Amex Symbol - EGX Engex, Inc. 44 Wall Street New York, New York 10005 (212) 495-4200 http://www.engexinc.com/ This Annual Report is available on our website at http://www.engexinc.com/ Engex, Inc. 44 Wall Street New York, NY10005 November 15, 2011 Dear Engex Shareholder: As the largest shareholder in the Fund I am, like you, looking forward to a rewarding year ahead.Thank you so much for your patience and loyalty.In return, I sincerely hope, I will be able to deliver meaningful rewarding results in the coming year. Hopefully, the upcoming year will be a better one for all of you as well as for Engex. With best wishes for a happy, healthy and prosperous new year and everything great always, I am Sincerely, J. Morton Davis Chairman Report of Independent Registered Public Accounting Firm To the Stockholders and Board of Directors of Engex, Inc. We have audited the accompanying statement of assets and liabilities of Engex, Inc. (the “Company”), including the schedule of portfolio investments as of September 30, 2011, and the related statements of operations, changes in net assets, cash flows and the financial highlights for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the year ended September 30, 2010 and the financial highlights for each of the years in the four year period ended September 30, 2010 were audited by another independent registered public accounting firm whose report dated November 17, 2010 expressed an unqualified opinion on such financial statement and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration over internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2011, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Engex, Inc. as of September 30, 2011, and the results of its operations, the changes in its net assets and its cash flows and its financial highlights for the year then ended, in conformity with accounting principles generally accepted in the United States of America. EisnerAmper LLP New York, New York December 19, 2011 ENGEX, INC. STATEMENT OF ASSETS AND LIABILITIES September 30, 2011 Assets: Investment in securities at fair value (identified cost, $9,171,803) $ Private investments at fair value (identified cost, $2,764,766) Cash and cash equivalents Prepaid expenses GFK receivable TOTAL ASSETS $ Liabilities: Accrued expenses TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES NET ASSETS APPLICABLE TO OUTSTANDING SHARES $ NET ASSET VALUE PER SHARE $ NET ASSETS APPLICABLE TO OUTSTANDING SHARES: Common stock - $0.10 par value: Authorized – 2,500,000 shares, Issued – 1,626,938 shares $ Additional paid-in capital Unrealized depreciation on investments ) Cumulative net realized loss from investment transactions ) Accumulated net investment loss ) NET ASSETS $ The accompanying notes are an integral part of this statement. 1 ENGEX, INC. SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2011 Number of Shares Value COMMON STOCK* (81.85%)** Biotechnology (81.38%)** Enzo Biochem, Inc. $ Keryx Biopharmaceuticals Inc. MiMedx Group Inc. $ Technology (0%)** Silverstar Holdings Ltd. Gaming Industry (0.47%)** American Vantage Company TOTAL INVESTMENT IN MARKETABLE SECURITIES (IDENTIFIED COST, $9,171,802) $ PRIVATE INVESTMENTS* (9.76%)** LifeSync Holdings, Inc. $ 0 Corente, Inc. 0 MRI Interventions, Inc. (formally, SurgiVision, Inc.) MRI Interventions, Inc. Note due 2020*** MiMedx Group, Inc. B 1 Warrants Restricted MiMedx Group, Inc. B 2 Warrants Restricted MiMedx Group, Inc. B 3 Warrants Restricted TOTAL PRIVATE INVESTMENTS (IDENTIFIED COST, $2,764,766) $ *Non income-producing securities **The percentage shown for each investment category in the Portfolio of Investments is based on Net Assets 2 ENGEX, INC. STATEMENT OF OPERATIONS For The Year Ended September 30, 2011 INVESTMENT INCOME: Dividends & Interest $ EXPENSES: Professional fees Insurance Custodian and transfer agent fees Directors’ fees and expenses State and local taxes other than income taxes Miscellaneous Management Fee TOTAL EXPENSES BEFORE WAIVER OF MANAGEMENT FEE LESS: WAIVER OF MANAGEMENT FEE ) TOTAL EXPENSES AFTER WAIVER OF MANAGEMENT FEE NET INVESTMENT LOSS ) REALIZED AND UNREALIZED (LOSSES) ON INVESTMENTS: NET REALIZED (LOSS) FROM SECURITIES TRANSACTIONS ) NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS ) NET REALIZED AND UNREALIZED LOSS FROM INVESTMENTS ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of this statement. 3 ENGEX, INC. STATEMENT OF CHANGES IN NET ASSETS For The Years Ended September 30, INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized depreciation on investments ) ) NET DECREASE IN NET ASSETS FROM OPERATIONS ) ) ASSETS CONTRIBUTED BY SHAREHOLDER NET DECREASE IN NET ASSETS ) ) NET ASSETS – BEGINNING OF PERIOD NET ASSETS – END OF PERIOD $ $ The accompanying notes are an integral part of this statement. 4 ENGEX, INC. STATEMENT OF CASH FLOWS For The Year Ended September 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net decrease in net assets from operations $ ) Adjustments to reconcile net decrease in net assets to net cash provided by operating activities: Unrealized depreciation on investments Net realized loss on investments Proceeds from disposition of common stock and private investments Purchase of common stock and private investments ) Increase in prepaid expenses ) Increase in accrued expenses Net cash used in operating activities and net increase in cash and cash equivalents ) Cash and cash equivalents – beginning of year Cash and cash equivalents – end of year $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: NON CASH INVESTMENT AND FINANCING ACTIVITY Securities contributed as capital at fair value $ Cash paid during the year for income taxes $ The accompanying notes are an integral part of this statement. 5 ENGEX, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Engex, Inc. (the “Fund”) is registered under the Investment Company Act of 1940, as a nondiversified, closed-end investment company.The investment objective of the Fund is capital appreciation. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements: (a) SECURITY TRANSACTIONS – Security transactions are accounted for on the trade dates the securities are purchased or sold. Dividend income and distributions to stockholders are recorded on the ex-dividend date. (b) SECURITY VALUATION – Portfolio securities listed or traded on domestic securities exchanges (including Nasdaq) are valued at the last sale price on the exchange or system where the security is principally traded.If there have been no sales during that week, such securities are valued at the mean of the most recent bid and asked prices, except in the case of open short positions, when the asked price is used for valuation purposes.Bid price is used when no asked price is available.During a week in which the Fund trades in over-the-counter (“OTC”) securities (or listed securities that are primarily traded OTC), those securities are valued at the last bid price in the case of securities held long or the last asked price in the case of securities sold short.During a week in which the Fund does not trade in those securities, those securities are valued at the last bid or asked price, as applicable, or based upon quotes furnished by primary market makers for those securities. Investments for which quotations are not readily available are valued at fair value, as determined by Management in accordance with guidelines adopted by the Fund’s Board of Directors after taking into consideration market conditions and operational progress.These estimated values may not reflect amounts that could ultimately be realized upon sale.The estimated fair values also may differ from the values that would have been used had a liquid market existed, and such differences could be significant. (c) FEDERAL INCOME TAXES – The Fund does not qualify under subchapter M of the Internal Revenue Code as a regulated investment company, and accordingly, is taxed as a regular corporation. (d) USE OF ACCOUNTING ESTIMATES - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. NOTE 2.INVESTMENT ADVISER AND TRANSACTIONS WITH RELATED PARTY The Fund has entered into an investment advisory agreement (the “Agreement”) with American Investors Advisors, Inc. (“Advisors”) which is wholly owned by the Chairman of the Fund (the “Chairman”).Certain officers of Advisors are also officers of the Fund.Under this Agreement, Advisors will serve as an investment adviser of the Fund for a management fee computed at an annual rate of 1.0% of the Fund’s average weekly net assets.At its meeting held on January 5, 2011, the Board of Directors, including a majority of the Independent Directors voting separately, approved the continuation of the Agreement for an additional one-year period.Simultaneously, Advisors agreed to extend the waiver of its management fee until further notice. Throughout the year ended September 30, 2011, Advisors voluntarily waived its management fee.Without the waiver of the management fee, the Fund’s net decrease in net assets resulting from operations for the year ended September 30, 2011 would have been $56,801 higher, or a 3.2% increase over the loss as reported.At the January 5, 2011 meeting of the Board of Directors, the Advisor agreed to continue the waiver of the management fee indefinitely. 6 ENGEX, INC. NOTES TO FINANCIAL STATEMENTS For the period October 1, 2010 through September 30, 2011, the Chairman contributed to the Fund NYSE listed securities, fair valued at $501,015 when contributed, which was reflected as an increase in additional paid-in capital, without a corresponding share issuance.At September 30, 2011, those contributed securities had a fair value of $296,835. NOTE 3.INVESTMENT TRANSACTIONS For the year ended September 30, 2011, sales and purchases of investment securities were $312,053 and $571,272, respectively.Gross unrealized appreciation amounted to $469,195 and gross unrealized depreciation amounted to $1,580,008 for the year ended September 30, 2011. During fiscal 2009, Etilize, one of the Fund’s private investment interests, was acquired by a foreign company (the “Purchaser”). The purchase price called for three Closing Price Payments from the Purchaser. The First Closing Price Payment was for $355,134, of which the Fund received cash of $275,094 on January 7, 2009, and received interest of $80,040 escrowed from sale proceeds that was subsequently used for legal fees and therefore will not be forthcoming.The Second Closing Price Payment is contingent upon earnings before interest and taxes (“EBIT”) of the Purchaser and Etilize for the fiscal years ended December 31, 2009 and 2010. Based on the contingent nature of this payment, with no minimum payment defined, the Fund did not recognize any gain under the Second Closing Price Payment. The Third Closing Price Payment established a minimum payout to the Fund of $341,200, which is expected to be paid in 2013. At March 31, 2011, the Fund has cumulatively recognized a fair market value receivable of $316,955 attributable to the 2013 expected payment, and has an unamortized discount balance of $24,245 remaining at March 31, 2011, reducing the maturity value to its reported estimated fair market value at March 31, 2011.The rate initially used in establishing the discount was 3.5%, and has not been modified.Engex received a payment from Eitlize in April 2011, due to certain earnings criteria being met as of December 31, 2010.The amount received ($158,000) is part of the $341,200 minimum receivable balance from the Third Closing Price Payment shown as a separate line item as GFK receivable on the Statement of Assets and Liabilities. NOTE 4.FAIR VALUE MEASUREMENTS Investments in securities are carried at fair value.Fair value estimates are made at a specific point in time, are subjective in nature, and involve uncertainties and matters of significant judgment. Fair Value Measurements - The applicable accounting pronouncement on fair value measurements clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value, and requires additional disclosure about the use of the fair value measurements. Under the pronouncement, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. the “exit price”) in an orderly transaction between market participants. The most significant element of the fair value standard is the development of a three-level fair value hierarchy. The three levels of the hierarchy and the material input considerations are as follows: Fair Value Hierarchy Level 1 Inputs – include unadjusted quoted prices for identical investments or liabilities in active markets.An active market is defined as a market in which transactions for the investment or liability occur with sufficient frequency and volume to provide reliable pricing information on an ongoing basis. Level 2 Inputs –inputs other than quoted market prices that are observable, either directly or indirectly, and reasonably available.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the Fund. 7 ENGEX, INC. NOTES TO FINANCIAL STATEMENTS Level 3 Inputs – valuations are based on unobservable inputs which include option-pricing models using historical volatility, the Fund’s own data or assumptions as a multiple of earnings or discounted cash flow, projections and forecasts made available to the Fund by the private investment entities and other similar financial and operational information not available to, or observable by, the public domain. Black-Scholes method was used to determine the price of the MiMedx Group, Inc. warrants. An asset or liability’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Availability of observable inputs can vary and is affected by a variety of factors.The Investment Advisor uses judgment in determining fair value of assets and liabilities and Level 3 assets and liabilities involve greater judgment than Level 1 or Level 2 assets or liabilities. Investments are classified within Level 3 of the fair value hierarchy because they trade infrequently (or not at all) and therefore have little or no readily available pricing.Private Investments are classified within Level 3 of the fair value hierarchy.Management’s estimate of the fair value of private investments is based on most recent information provided by the management of the investee companies, including but not limited to, financial statements and most recent capital financing transactions. When a pricing model is used to value Level 3 investments, inputs to the model are adjusted when changes to inputs and assumptions are corroborated by evidence such as transactions in similar instruments, completed or pending third-party transactions in the underlying investment or comparable entities, subsequent rounds of financing, recapitalization and other transactions, offering in the equity or debt capital markets, and changes in financial rations or cash flows. 8 ENGEX, INC. NOTES TO FINANCIAL STATEMENTS A summary of the inputs used at September 30, 2011 in valuing each of the Fund’s assets were: Level 1 – Quoted prices Level 2- Other Significant Observable Inputs Level 3- Significant Unobservable Inputs Total Fair Value at Sept. 30, Marketable Securities: American Vantage Companies $ $ $ Enzo Biochem, Inc. Keryx Biopharmaceuticals, Inc. MiMedx Group, Inc. Silverstar Holdings Ltd Total Investment in Marketable Securities $ Private Investments: MiMedx Group, Inc. Warrants Restricted B1 MiMedx Group, Inc. Warrants Restricted B2 MiMedx Group, Inc. Warrants Restricted B3 MRI Interventions, Inc. MRI Interventions, Inc. Note Total Private Investments $ MRI Interventions, Inc. Note – Face amount of $138,512, with interest at 3.5% and 10-year maturity term. The Fund will receive a single payment of $186,991 ($138,512 plus $48,479 accrued interest). The $186,991 payment has been present valued at an appropriate, risk adjusted rate of 20%. 9 ENGEX, INC. NOTES TO FINANCIAL STATEMENTS The following table sets forth the changes in fair value measurements attributable to Level 3 investments during year ended September 30, 2011: Beginning Balance September 30, 2010 Net Purchases (Sales and Settlements Total Change In Unrealized Appreciation/ Depreciation Transfers In (Out) Of Level 3 Ending Balance September 30, 2011 MRI Interventions, Inc. $ $ $ ) $ MRI Interventions, Inc. Note MiMedx Group, Inc. (Restricted) $ ) MiMedx Group, Inc. (B1 Warrants Restricted) MiMedx Group, Inc. (B2 Warrants Restricted) ) MiMedx Group, Inc. (B3 Warrants Restricted) (7 ) GFK AG 3rd Closing Price Receivable 313,074 ) ) $ $ $ ) $ ) $ NOTE 5.INCOME TAXES The Fund accounts for income taxes using the liability method, recognizing certain temporary differences between the financial reporting basis of the Fund’s assets and liabilities and the related tax basis for such assets and liabilities. This method may generate a net deferred income tax asset or liability for the Fund as of the end of the year, as measured by the statutory tax rate in effect as enacted. The Fund derives its net deferred income tax charge/benefit by recording a change in net deferred income tax assets or liabilities for the reporting period. At September 30, 2011, all deferred tax assets have been fully reserved through the valuation allowance.The current interim period tax provision consists of state franchise and local taxes. 10 ENGEX, INC. NOTES TO FINANCIAL STATEMENTS The Fund recognizes the financial statement benefit of an uncertain tax position only after considering the probability that a tax authority would sustain the position in an examination. For tax positions meeting a “more-likely-than-not” threshold, the amount recognized in the financial statements is the benefit expected to be realized upon settlement with tax authority. For tax positions not meeting the threshold, no financial statement benefit is recognized. As of September 30, 2011, the Fund has had no uncertain tax positions. The Fund recognizes interest and penalties, if any, related to uncertain tax positions as operating expenses. The Fund currently has no federal or state tax examinations in progress.The Fund is not subject to examinations by U.S. federal and state tax authorities for tax years before 2008. At September 30, 2011, the Fund had a gross deferred tax asset of approximately $4,878,000.The deferred tax asset arose from tax net operating loss and capital loss carry forwards of realized and unrealized transactions of approximately $12,567,000 for federal income tax purposes and approximately $14,460,000 for state tax purposes.The capital loss carryforwards of $1,466,000 expire in 2012 and 2015 and the net operating loss carryforwards of $3,510,000 expire during the years 2024 through 2032.The net unrealized losses on securities investments are approximately $8,195,945.The Fund has established a valuation allowance of $4,878,000 since management is unable to determine if the utilization of all of the future tax benefits is more likely than not to occur, and accordingly, the deferred federal, state and local tax assets of $4,273,000 and $605,000, respectively, have been fully reserved. The effective tax rate for the Fund’s income tax liability is reconcilable to the federal statutory rate, as follows: Statutory rate 34 % State, net of federal tax benefit 1 % Tax benefit of net operating loss %) 0
